Citation Nr: 1726852	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to an initial compensable rating for residuals of heat stroke disability.

3.  Entitlement to a higher overall combined disability rating, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1995 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in October 2013, and most recently in June 2016.  In addition to the issues listed above, the Board also considered the issues of entitlement to service connection for a heart disorder, a Eustachian tube dysfunction, anal fissure with piles, and entitlement to an initial rating in excess of 10 percent disabling for gastroesophageal reflux disease (GERD).  The RO issued a rating decision in February 2014 that granted service connection for the Veteran's Eustachian tube dysfunction and anal fissure claims, so those issues are no longer before the Board.  In its October 2013 decision, the Board denied the heart disorder claim, and in its June 2016 decision, entitlement to a higher initial rating for GERD was denied, so these issues are no longer before the Board.  

The issues of entitlement to an initial compensable rating for the residuals of heat stroke and entitlement to a higher overall combined disability rating, to include on an extraschedular basis, were not certified for appeal.  However, the claims folder reflects that in February 2017, the Veteran filed a timely notice of disagreement (NOD) with respect to the September 2016 initial rating for heat stroke residuals and his combined overall disability rating.  See February 2017 VA Form 21-0958.  Neither the Veterans Benefits Management System (VBMS) or the electronic Veterans Appeals Control and Locator System (VACOLS) indicate that receipt of the NOD has been acknowledged by the RO, and thus, a statement of the case (SOC) must be issued in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of entitlement to an initial compensable rating for residuals of heat stroke and entitlement to a higher overall combined disability rating, to include on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In addition, the Board acknowledges that the aforementioned February 2017 NOD also challenges the initially awarded evaluations for the Veteran's anal fissure and Eustachian tube disabilities.  The NOD reflects that the basis for the challenge of these other two issues stem from a February 2016 rating decision.  See February 2017 VA Form 21-0958 ("11FEB16 (1/2)...1 eustachian tube dysfunction...2 anal fissures with piles").  However, as noted above, service connection for these disabilities was awarded in a February 2014 rating decision, not February 2016.  The Board currently does not have jurisdiction over whether a timely NOD was filed.  As such, these issues are referred to the RO for appropriate action.  38 C.F.R. § 19.9 (b) (2016).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a shin splint disorder that had its onset in service or that it is otherwise associated with service.


CONCLUSION OF LAW

Service connection for shin splints is not warranted.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of judicial efficiency, the foregoing is a concise summation of only the most salient facts and circumstances.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Regardless of any perceived missing evidentiary discussion, the Board vehemently stresses that the instant decision is the product of a thorough and meticulous review of the Veteran's entire record.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

VCAA

VA has a duty to provide specific notification and assistance to the Veteran under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified as amended at 38 C.F.R. § 3.159 (2016)).  

With respect to the claimed entitlement to service connection shin splints, the Veteran has not raised any argument with respect to any issue of notice or assistance.  Moreover, adequate notice was provided in correspondence dated May 2008.  Regarding the duty to assist, service and post-service private and VAMC medical treatment records have been reviewed, and the Veteran was afforded multiple VA medical examinations for the claimed disorder in October 2005, November 2013 and August 2016 which involved a review of the claims file, and thorough examinations of the Veteran, supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

For the foregoing reasons, the Board finds that the VA's duties to notify and assist in the development of the claim is complete, and no further actions are necessary to fulfill the obligations.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Shin Splints

The Veteran contends that he has experienced pain and discomfort in his lower legs during exercise, and that these symptoms began during service where he received treatment for shin splints and stress fractures.  See November 2013 VA examination ("onset in 2003...pain began when running distance...pain climbing stairs"); see also October 2005 Naval Hospital Medical Chit ("L shin splints vs stress").

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  The Board notes that the evidence of record does not demonstrate, nor has the Veteran alleged, the existence of any chronic disease with regard to his legs.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Facts & Analysis

As noted above, the Veteran has asserted he suffers from shin splints manifested mainly by pain with running.  See November 2013 VA examination.  Complaints however, are not enough to establish service connection.  See October 2005 VA examination ("no objective findings on examination of the shins bilaterally").  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

While the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a current diagnosis of shin splints.  The Board finds it significant that the October 2005, November 2013, and August 2016 VA examination reports contain no diagnosis of any leg disorders, which further support the finding that a current shin splint disability does not presently exist in this case.  The October 2005, November 2013 and August 2016 examiners relied on a complete and thorough review of the Veteran's record, including the Veteran's lay statements regarding his symptoms and treatment for shin splints/stress fractures while in service.  Each examiner's report, particularly the August 2016 VA examiner, was the product of a very thorough interview and examination of the Veteran and review of all of the evidence pertinent to the Veteran's account of his experiences during service and treatment thereafter.  Moreover, the August 2016 VA examiner concluded that the Veteran did not have a current leg disability, identifying that objective evidence, including contemporaneous x-rays, did not demonstrate a current disability.  See August 2016 VA examination ("8/5/16 - X ray bilateral tibia fibula - Imp: Unremarkable").

The Board has also considered the Veteran's lay statements.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). However, the Veteran is not competent to determine whether he has a diagnosis of shin splints or whether any disability is due to his period of service.  His general lay assertions are outweighed by the specific and reasoned conclusions of each of the aforementioned VA examiners who concurred in their opinions, including the August 2016 VA examiner that performed a thorough review and examination of the Veteran with contemporaneous x-rays, and discovered no objective evidence of residuals of tibia/fibula injuries.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining). 

As explained above, the most persuasive and probative evidence of record does not reflect that the Veteran has any current diagnosis of shin splints or any lower leg disorder.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The lay statements of the Veteran were considered, but are found to be less probative than the cumulative opinions of the October 2005, November 2013, and August 2016 VA examiners.  

Medical records within the claims file contain no post-service diagnosis of any shin splint or leg disorder, only complaints of pain and discomfort with running and exercise.  The Board acknowledges the Veteran's in-service treatment for these disorders.  However, all post-service medical records, including contemporaneous diagnostic testing, appear to indicate that any shin splints/stress fractures suffered in service have since healed.  See November 2006 Dr. F. note ("has stress fractures due to running so much and he gave that a rest for a year and is doing well").  While the Veteran has been consistent with regards to his complaints of discomfort with exercise, complaints of pain alone, cannot serve as a basis for service connection.  See Sanchez-Benitez, 13 Vet. App. at 285.  Thus, given the lack of probative and persuasive value of evidence demonstrating a current disability, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and regulation.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a finding of a current disability of a leg disorder, to include shin splints.  See, e.g., Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that the preponderance of the evidence is against a diagnosis).  Therefore, the claim for service connection for shin splints fails on the basis that all three elements for a showing under 38 C.F.R. § 3.303 have not been met.  Accordingly, service connection for shin splints is denied.


ORDER

Entitlement to service connection for shin splints is denied.  


REMAND

As noted in the Introduction, the Veteran was awarded service connection for the residuals of heat stroke in a September 2016 rating decision.  In February 2017, the RO received a VA Form 21-0958 (NOD) from the Veteran expressing his disagreement with the initially assigned disability rating for this issue, and requesting entitlement to a higher overall combined disability rating, to include on an extraschedular basis.  To date, an SOC has not been issued by the RO in response to the timely NOD, and neither VBMS or VACOLS indicate that receipt of the NOD has been acknowledged.  Where an SOC has not been provided following the timely filing of a NOD, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999). Therefore, an SOC must be issued on these claims.

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect to the issues of entitlement to an initial compensable rating for the residuals of heat stroke, and entitlement to a higher combined overall disability rating, to include on an extraschedular basis.

The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of those issues. 

The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


